DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2022 has been entered.

Election/Restrictions

Claims 3-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4 November 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a structure of formula (2):

    PNG
    media_image1.png
    150
    296
    media_image1.png
    Greyscale

In this formula, Z may be, inter alia, a carbon atom.  A carbon atom joined to two substituents via single bonds is not generally recognized in the art as a stable structure, and it is unclear if additional substituents may be connected to the claimed carbon atom to yield a stable tetravalent group.
Claim 1 also indicates that the Z group may have the following structure:

    PNG
    media_image2.png
    69
    74
    media_image2.png
    Greyscale

In this structure, a central carbon atom is joined to three substituents via single bonds.  A carbon atom in this configuration would exist as an anion; however, no charge is present in the claimed structure.  It is unclear if additional substituents (for example, a hydrogen atom) may be present on the central carbon atom to yield a stable, nonionic structure.
The full metes and bounds of Claim 1 cannot be determined for the reasons indicated above.  Claim 2 depends from Claim 1 and is therefore similarly indefinite.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 2007/0155047).
Regarding Claim 1, Jayaraman teaches a chip-packaging composition that includes a polymer of a bismaleimide (BMI) (Abstract).  The BMI may have the following general formula (6) (p. 4-5, [0040]):

    PNG
    media_image3.png
    166
    368
    media_image3.png
    Greyscale
.


One example of a monomer falling within formula (6) is monomer (6A) (p. 5, [0040]):

    PNG
    media_image4.png
    129
    371
    media_image4.png
    Greyscale
.
Monomer (6A) is comparable to the claimed formula (1) where R is a molecular group represented by formula (2) in which Z is -(CH2)n-, n=1, one of R3 and R4 is an alkyl group having one carbon atom; one of R5 and R6 is an alkyl group having one carbon atom; and the remaining two R3-R6 groups are hydrogen.
Monomer (6A) differs from formula (1) in that only two substituents are alkyl groups having 1 to 10 carbon atoms, whereas formula (1) requires four alkyl groups.  However, Jayaraman’s general formula (6) includes R substituents which may be either hydrogen or alkyl groups.  Formula (6A) demonstrates that alkyl groups having one carbon atom (i.e. methyl groups) are suitable R substituents for BMI compounds within general formula (6).
It would have been obvious to one of ordinary skill in the art at the time of filing to include one additional methyl group as an R substituent on each individual cyclohexyl ring in Jayaraman’s formula (6A).  Such compounds fall within the genus of compounds established by general formula (6), and methyl groups are shown to be suitable R substituents in structurally similar compounds.  Modification in this way results in a BMI having the following structure:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

where R is a methyl group.  This reads on the claimed modified bismaleimide resin.
Regarding Claim 2, Jayaraman is silent with respect to the claimed physical properties.  Nevertheless, Jayaraman as applied above results in a BMI which is structurally identical to the claimed product.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the modified product will necessarily possess the claimed physical properties.

Allowable Subject Matter

Claims 10-14 are allowed for the reasons discussed in the Office action dated 31 January 2022 at pages 5-6, paragraphs 17-19.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments

Applicant’s arguments with respect to Claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762